Citation Nr: 1739321	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  12-21 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety disorder, bipolar disorder, obsessive-compulsive disorder, and posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for seizures.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served on active duty from January 1979 to June 1980.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In July 2016, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing has been associated with the record.  

This case was remanded in February 2017 for additional development, and now returns for further appellate review.


FINDINGS OF FACT

1.  The Veteran does not have an acquired psychiatric disorder that is attributable to his service.

2.  The Veteran does not have seizures that are attributable to his active service.






CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disorder are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).

2.  The criteria for service connection for seizures are not met.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b), 5121A (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duty to Notify and Assist

VA has a duty to provide assist Veterans in substantiating claims.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2017).  The Veteran's service treatment and personnel records have been obtained.  All identified and available post-service VA and private treatment records have also been obtained, including records from the Social Security Administration (SSA), which were obtained pursuant to the Board's February 2017 remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Veteran was provided VA medical examinations in June 2011 and February 2017.  The examinations are sufficient evidence for deciding the claims.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations. For these reasons, the Board finds that the February 2017 VA examination and opinion with regard to the Veteran's seizures is adequate and complies with the Board's remand instructions.  Id.  Thus, VA's duty to assist has been met.



II.  Service Connection

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2017).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

A service connection claim must be accompanied by evidence which establishes that the claimant currently has the claimed disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

Facts

The Veteran has been diagnosed with PTSD, anxiety disorder, bipolar disorder, and obsessive-compulsive disorder.  He asserts that his acquired psychiatric disorders are the result of his fear of hostile military activity; specifically, the fear of having to engage in a conflict with Soviet or Iranian forces during his service in Germany, which coincided with the Iranian hostage crisis of 1979-1980.  He asserts that his acquired psychiatric disorder first manifested during his service and caused him to engage in misconduct, which ultimately led to his early discharge from the service.  The Veteran contends that he has experienced anxiety, violent mood swings, and compulsive behavior since that time.  

The Veteran further asserts that he first began experiencing seizures during service, and that the seizures have continued since then.  According to the Veteran, the symptoms of such seizures include a sense of feeling "frozen," as well as staring.  
A review of the Veteran's service records reflects a normal entrance examination, with no psychiatric symptoms reported.  The Veteran was in basic training from January 1979 to April 1979, and was then assigned to an armored unit operating in Germany.  The Veteran received several Article 15 disciplinary measures while stationed in Germany, all for alcohol or drug abuse, or for arguing and showing disrespect to a superior officer.  The Veteran was offered alcohol-abuse treatment in February 1980, but immediately received another punishment for substance abuse.  In April 1980, a declaration of alcohol rehabilitation failure was issued, and proceedings to discharge the Veteran from service began.  An April 1980 document indicates that the Veteran was barred from re-enlisting because of his poor performance as a soldier.  He required close supervision to ensure an adequate job performance, was often intoxicated and disrespectful to his superior officers, and had been disciplined on multiple occasions.  Two mental status examinations found that the Veteran had no significant mental illness other than alcohol abuse.  

The service treatment records do not reflect that the Veteran was ever treated for seizures.  His April 1980 separation examination was normal, with no seizures or no abnormal psychiatric findings noted.  The Veteran did not indicate seizures or a psychiatric disorder on his contemporaneous report of medical history.

Post-service treatment records reflect that the Veteran suffered from significant alcohol and drug abuse from his June 1980 discharge until approximately 2008, when he achieved sobriety and began receiving regular VA mental health treatment.  The Veteran's medication list includes divalproex, which is listed on his medication list as being "for mood" or "for mood or seizures."

The Veteran's VA psychiatrist, Dr. P., has written several letters detailing the Veteran's treatment, as well as the potential etiology for the Veteran's acquired psychiatric disorder.  Dr. P. noted that the Veteran was in sound condition upon his acceptance into service, but that he immediately showed behavioral problems for which he was disciplined with restriction to the base and jail time.  Dr. P. indicated that he had "no question" that these disciplinary measures could have resulted in the Veteran's current acquired psychiatric disorder.  Dr. P. also attributed the Veteran's acquired psychiatric disorder to his fear of being put into a combat situation and his fear of his superior officers.  Finally, Dr. P. found that the Veteran's OCD was the result of his fear of being disciplined for not being orderly and organized during his time in service.  

Dr. P. noted that the Veteran's service treatment records do not reflect treatment for a mental health disorder, but believed that the Veteran did not seek psychiatric treatment during his period of service because he did not recognize the symptoms of an impending mental health crisis.  He further indicated that the sudden change in the Veteran's behavior from boot camp to Germany was an indicator that "something significant was happening with his emotions and thought processes."  In his view, the Veteran's psychiatric symptoms were at least as likely as not the result of his service in Germany.  

The Veteran underwent a VA mental health examination in July 2011.  During the diagnostic interview, the Veteran related that he dropped out of school early, had few friends, and began drinking at a very early age.  There was a family history of substance abuse and schizophrenia.  During his military service, the Veteran was not comfortable with being in an armored unit, and wanted to be in weapons repair.  He indicated that he could not shoot well, so he was told to drive armored vehicles.  His sergeants thought he was a coward because he did not feel prepared for combat and was fearful of it.  He was never in any combat situations, but the unit often went on high alert.  He used alcohol and drugs while in service, which led to his early discharge.  Since his separation from the service, he used drugs and alcohol and was often in jail.  He tended to blame the military or other people for his problems.  

The VA examiner concluded that the Veteran's claimed military stressor was insufficient to support a diagnosis of PTSD.  Feeling mistreated and ostracized does not meet the criterion for a stressor that can result in PTSD.  As to the remaining psychiatric diagnoses, the examiner found that none of these were related to the Veteran's service because he did not seek mental health treatment in service; he had a family history of psychiatric problems; and because he did not seek treatment for mental health issues for almost 20 years after his discharge from service.  

The Veteran also received a VA neurological disorders examination in February 2017, to determine the nature and etiology of the Veteran's claimed seizure disorder.  The examiner concluded that the Veteran had a long history of substance abuse and psychiatric problems that were a more likely etiology of the Veteran's reported seizure symptoms.  The examiner further noted that divalproex, which was prescribed from 2009 to 2010 for "mood or seizures," is commonly prescribed to individuals with bipolar disorder, and that it does not prove that the Veteran had a seizure disorder for which the medication had been prescribed.

Analysis

A.  Seizures

With respect to the claim for service connection for seizures, the record does not reveal that the Veteran has ever been diagnosed with seizures.  Although the Veteran is currently prescribed medication which may treat mood or seizures, the VA treatment records indicate that the Veteran was prescribed the medication concurrently with his treatment for an acquired psychiatric disorder.  Moreover, the February 2017 VA examiner indicated that the mere prescription of this drug was not an indication that the Veteran has a seizure disorder, in light of the silence of the medical records as to treatment or diagnosis of such a condition, and in light of the fact that the medication is often used to treat bipolar disorder, a condition for which the Veteran has been treated for some time.  

The Board has considered the Veteran's description of his seizure disorder in reaching this conclusion.  However, the Veteran is not a medical professional and is not competent to diagnose a seizure disorder.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997).  Although a layperson is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, he or she is not competent to provide evidence as to more complex medical questions.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  The Board finds that diagnosing a seizure disorder is complex in nature, in that it is not readily identifiable by unique characteristics and requires a diagnosis by a medical professional at least when the individual has a history of substance abuse and other mental health problems that may cause symptoms similar to siezures.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).

A service connection claim must be accompanied by evidence which establishes that the claimant currently has the claimed disability.  Brammer, 3 Vet. App. at 225; Rabideau, 2 Vet. App. at 144.  Additionally, a chronic disability was not shown to exist immediately prior to the Veteran's pursuit of VA benefits so as to trigger the need for additional inquiry as to whether that disability was still in existence at the time his claim was filed.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Absent any competent and credible evidence of seizures, there is no doubt to be resolved, and service connection is not warranted.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102. 

B.  Acquired Psychiatric Disorder

The evidence is persuasive that the Veteran does not have PTSD that is attributable to his active service.  Although the VA treatment records intermittently indicate that the Veteran is being treated for PTSD, there is no indication that a military stressor was the cause of the diagnosis.  The Veteran's treating VA psychiatrist, Dr. P., has not indicated in his letters that he is treating the Veteran for PTSD that is related to a military stressor.  The June 2011 VA examiner also found that the Veteran's stated military stressor, anxiety over possibly going to war, was insufficient to support a diagnosis of PTSD.  There is no probative evidence which contradicts this finding.

As to an acquired psychiatric disorder other than PTSD, the Board notes the Veteran's arguments that the pattern of misconduct shown by the Veteran during his service in Germany, without any evidence of misconduct or other problems prior to that, is strong evidence that the Veteran's acquired psychiatric disorder first manifested during his service.  Dr. P., the Veteran's treating VA physician, echoed these findings in his letters.  

Dr. P. is a medical professional and competent to render an opinion in this matter.  However, the justification that he offered for his conclusions do not square with the evidence of record.  Dr. P.'s understanding was that the Veteran was fearful of his superior officers and turned to drugs and alcohol to self-medicate his growing anxiety.  However, the Veteran's personnel records do not appear to indicate that the Veteran was afraid of his superior officers.  In fact, on one occasion, the Veteran's sergeant wrote that when he confronted the Veteran about his most recent misconduct, the Veteran showed no concern about it, and swore at the sergeant in very specific terms.  The personnel records reflect that the Veteran's superior officers disciplined the Veteran's various drug and alcohol infractions accordingly; however, they also provided the Veteran with several chances to try to succeed, including enrolling him in an alcohol rehabilitation program in February 1980.  The Veteran did not attend the alcohol rehabilitation program, and in fact received a disciplinary measure for substance abuse within just a few weeks of being enrolled in the program.  

In addition, Dr. P. did not comment on the two mental health examinations conducted while the Veteran was preparing to separate from service, both of which indicated that the Veteran did not have a mental health disorder or symptoms of a mental health disorder.  Furthermore, Dr. P did not comment on Veteran's July 2011 VA examination report, which details a tumultuous childhood and evidence of alcohol use during early teenage years.   Because Dr. P.'s opinion does not appear to have considered the complete factual history of the Veteran's condition, the Board finds that it is of diminished probative value.  

In contrast, the July 2011 VA examiner took a detailed history from the Veteran and reviewed the evidence of record, which included the assertions that his acquired psychiatric disorder had its onset during service.  However, the examiner concluded that the Veteran's acquired psychiatric disorder was not related to his service.  The examiner noted that the Veteran had a strong family history of psychiatric disorders; and, furthermore, that the Veteran had not been diagnosed with a mental health disorder in service.  A mental status examination conducted upon separation showed nothing abnormal.  The Veteran did not receive mental health treatment for over 8 years after his separation from service, during which time he used drugs and alcohol extensively.  The examiner noted that the Veteran attributed his acquired psychiatric disorder to his service, "but there is no objective evidence to support this."  

The July 2011 VA examiner is a medical professional and competent to render an opinion in this matter.  Moreover, the examiner's conclusions are reasonably based on a review and consideration of all of the pertinent evidence of record.  Therefore, the VA examiner's opinion is of greater probative value.  

The Board has considered the Veteran's assertions as to the onset and etiology of his mental health disorder.   However, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), the onset and etiology of a mental health disorder falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer). The Board does not doubt the sincerity of the Veteran's beliefs about the onset and etiology of his acquired psychiatric disorder.  However, because he is not a medical professional, they are not probative in this matter.  

The preponderance of the evidence is against the claim; there is no doubt to be resolved; and service connection for an acquired psychiatric disorder is not warranted.



ORDER


Service connection for an acquired psychiatric disorder, to include anxiety disorder, bipolar disorder, obsessive-compulsive disorder, and PTSD, is denied.

Service connection for seizures is denied.




____________________________________________
JAMES D. RIDGWAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


